DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed October 1, 2021 has been entered.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-10 and 17 are allowable over the prior art because Claim 1 sets forth a handheld personal care device comprising a plurality of modifications variably distributed on the inside surface or inside the optical element and configured to alter a transmission of light through the optical element, wherein the plurality of modifications are distributed as an inverse of an intensity sphere of the at least one light source.  This combination of limitations was not shown or suggested by the prior art.
Claims 11-16 and 18 are allowable over the prior art because Claim 11 sets forth a handheld personal care device comprising a plurality of modifications variably distributed on the top surface or inside the optical element and configured to alter a transmission of light through the optical element, wherein the plurality of modifications are distributed as an inverse of an intensity sphere of the at least one light source.  This combination of limitations was not shown or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEGGY A NEILS/Primary Examiner, Art Unit 2875